19-13895-jlg     Doc 118      Filed 10/18/19 Entered 10/18/19 17:34:51          Main Document
                                           Pg 1 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

 IN RE:                                           §
                                                  §      CHAPTER 7
 ORLY GENGER,                                     §
                                                  §      CASE NO. 19-10926-TMD
         Debtor.                                  §

  DALIA GENGER’S AND D&K GP LLC, RESPONSE/OBJECTION TO DEBTOR’S
MOTION FOR CONTINUANCE, TO CONSOLIDATE HEARINGS AND FOR ENTRY
OF AN ORDER RELATED TO DISCOVERY [DOCKET NO. 106] AND MOTION FOR
 EXPEDITED HEARING ON DEBTOR’S MOTION FOR CONTINUANCE AND FOR
     ENTRY OF AN ORDER RELATED TO DISCOVERY [DOCKET NO. 107]

TO THE HONORABLE TONY M. DAVIS, UNITED STATES BANKRUPTCY JUDGE

       Dalia Genger and D&K GP LLC (collectively “Dalia”), by and through their counsel, files

this Response and Objection (the “Response/Objection”) to the Debtor’s Motion for Continuance,

to Consolidate Hearings and for Entry of an Order Related to Discovery [Dkt. No. 106] and Motion

for Expedited Hearing on Debtor’s Motion for Continuance and for Entry of an Order Related to

Discovery [Dkt. No. 107] (the “Motions”) and in support of this Response/Objection, Dalia

respectfully represents:

                            I.    BACKGROUND AND ARGUMENT

       1.      Debtor’s Motions contain many inaccuracies concerning the nineteen (19) years of

litigation, most of it decided, in New York and Delaware courts. The fact is that those nineteen

(19) years of litigation cannot and should not be re-litigated in this court.

       2.      Debtor did not consult with Dalia prior to filing the Motions. The Certificate of

Conference on the Motion for Expedited Hearing on Debtor’s Motion for Continuance and for

Entry of an Order Related to Discovery (“Motion to Expedite”) appears to state that counsel for

Dalia was consulted and opposes the Motion to Expedite, although several emails were circulated



                                                  1
19-13895-jlg      Doc 118      Filed 10/18/19 Entered 10/18/19 17:34:51           Main Document
                                            Pg 2 of 5



between counsel Michael Bowen and copied to Dalia’s counsel, regarding a proposed continuance

and the timing.

       3.       In fact, Sagi approached Debtor, the Trustee, and Dalia regarding a rationalization

of the hearing schedule. (See, email between Sabrina Streusand and Michael Bowen dated October

17, 2019, a true and correct copy of which is attached hereto and incorporated herein). Sagi

basically proposed, and Dalia agreed:

            •   That the parties meet in person the morning of October 23 to resolve any remaining

                discovery issues and to determine a proper discovery schedule.

            •   That the parties request that the October 23 setting be used as a status conference.

            •   That the parties agree to ask the Court to hear Judgment Creditor Sagi Genger’s

                Motion to Dismiss Bankruptcy Case or, Alternatively, to Transfer Venue, and

                Memorandum of Law in Support [Docket No. 32] (the “Motion to Dismiss”) before

                any other motions or discovery takes place. The hearing on the Motion to Dismiss

                is to take place on special setting that is scheduled for Thursday, October 31, 2019

                at 9:00 a.m.

            •   That the hearing on the Motion to Show Cause regarding Kasowitz’s retention and

                the Trustee’s Application for Retention of Kasowitz Benson Torres LLP as

                Attorneys for a Special Purpose Pursuant to 11 U.S.C. §327(d) would be heard at a

                later time, if necessary, after the Motion to Dismiss is heard.

            •   That the pending 9019 would likewise be considered after the Motion to Dismiss.

       4.       The Chapter 7 Trustee and Dalia indicated agreement with this proposal. Sagi then

made the proposal to all remaining parties. Instead of replying and without consultation, Debtor

filed its motion to continue everything.


                                                  2
19-13895-jlg       Doc 118      Filed 10/18/19 Entered 10/18/19 17:34:51                  Main Document
                                             Pg 3 of 5



        5.       It is logical that the Motion to Dismiss should be considered first. It makes sense

for the parties to properly consult regarding the discovery issues.1 It also makes sense for the 9019

motion and the Kasowitz-related motions to be considered after the Motion to Dismiss is decided.

        6.       However, Dalia believes it does not make sense to consolidate all pending motions.

If the case should proceed elsewhere or is dismissed, it does not make sense to conduct discovery

and hearings on the other matters.

        7.       Dalia respectfully requests that the Court convert the pending October 23 hearing

to a status conference.

                                              II.    PRAYER

        WHEREFORE, Dalia Genger and D&K GP LLC respectfully requests that the hearings

remain on the Court’s docket as currently scheduled, or, alternatively, convert the October 23

hearing to a status conference, and grant such other and further relief as this Court may deem just

and proper.

Dated: October 18, 2019.

                                                 Respectfully submitted,

                                                   /s/ Shelby A. Jordan
                                                 Shelby A. Jordan
                                                 Texas Bar No. 11016700
                                                 JORDAN HOLZER & ORTIZ, P.C.
                                                 500 N. Shoreline Blvd., Suite 900
                                                 Corpus Christi, Texas 78401
                                                 Telephone: (361) 884-5678
                                                 Facsimile: (361) 888-5555
                                                 sjordan@jhwclaw.com
                                                 ATTORNEYS FOR DALIA GENGER AND D&K
                                                 GP LLC




1
   Sagi has already extensively consulted with Arie’s counsel and has been able to narrow the scope of document
discovery by agreement. Likewise, Sagi has been able to narrow the scope of document discovery with the Debtor.

                                                      3
19-13895-jlg     Doc 118     Filed 10/18/19 Entered 10/18/19 17:34:51            Main Document
                                          Pg 4 of 5



                                CERTIFICATE OF SERVICE

The undersigned hereby certified that a true and correct copy of the foregoing instrument has been
served on this 18th day of October 2019 upon the parties listed in the attached service list and via
ECF notification.


                                             /s/ Shelby A. Jordan
                                            Shelby A. Jordan




                                                 4
             19-13895-jlg     Doc 118   Filed 10/18/19 Entered 10/18/19 17:34:51           Main Document
                                                     Pg 5 of 5
Via ECF                                 Via ECF                                   Via ECF
United States Trustee – AU12            Eric Herschmann                           The Orly Genger 1993 Trust
                                        c/o Raymond Battaglia                     c/o Jay Ong
United States Trustee
                                        66 Granburg Circle                        Munsch Hardt Kopf & Harr PC
903 San Jacinto Blvd., Suite 230
                                        San Antonio, TX 78218-3010                303 Colorado Street, #2600
Austin, Texas 78701                                                               Austin, Texas 78701
Via ECF                                 Via ECF                                   Via ECF
Arie Genger                             Sagi Genger                               SureTec Insurance Co.
c/o Deborah D. Williamson               c/o Sabrina Streusand & TPR Investment    c/o Ryan Brent DeLaune
Dykema Gossett PLLC                     Streusand, Landon, Ozburn & Lemmon, LLP   Clark Hill Strasburger
112 East Pecan St., Suite 1800          1801 S. MoPac Expressway, Suite 320       901 Main Street, Suite 6000
San Antonio, TX 78205                   Austin, Texas 78746                       Dallas, Texas 75202
Via ECF                                 Via ECF                                   Via ECF
c/o Trustee Ron Satija                  Eric J. Taube                             Ron Satija
Brian Talbot Cumings
                                        Waller Lansden Dortch & Davis, LLC        P.O. Box 660208
Graves, Dougherty, Hearon & Moody
                                        100 Congress Ave, Suite 1800              Austin, TX 78766-7208
401 Congress Avenue, Suite 2700
                                        Austin, Texas 78701
Austin, Texas 78701
Via ECF                                 Via ECF
Arie Genger
                                        Thomas A. Pitta
c/o Deborah N. Williamson
                                        Emmet, Marvin & Martin, LLP
Dykema Gossett PLLC
112 East Pecan Street, Suite 1800
                                        120 Broadway
San Antonio, Texas 78205                New York, NY 10271
